TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00224-CR


                                  Terrence Roberts, Appellant

                                                 v.

                                  The State of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
    NO. 2014CR1155, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 23, 2018. On counsel’s

motions, the time for filing was extended to November 12, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant in part the motion for extension of time and order appellant to file a brief no later than

December 4, 2018. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 16, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish